Stolz, Judge.
This is defendant Risk’s appeal from a bench-trial judgment for the plaintiff, Turner Coal & Brick Co., on a suit on an open account. Held:
The appellant’s sole enumeration of error is the trial court’s denial of his motion for a new trial. There being no transcript of the trial in the record before us, and this appeal being dependent upon a review of the evidence, we would ordinarily have to affirm the judgment of the trial court. However, the record discloses neither findings of fact and conclusions of law by the trial judge nor a written waiver thereof, as required by Code Ann. § 81A-152 (a) (Ga. L. 1970, pp. 170, 171) and by Ga. L. 1970, pp. 2446, 2447. This requirement that the judge make written findings of fact and conclusions of law, unless waived, applies to the various state courts as well as the superior courts of Georgia. See, e.g., General Finance Corp. v. Hester, 137 Ga. App. 367 (223 SE2d 763); Shannondoah, Inc. v. Smith, 137 Ga. App. 378 (224 SE2d 465). Therefore, this case is remanded with direction that the trial court vacate the judgment, prepare appropriate findings of fact and conclusions of law, and enter a new judgment thereon. Tele-spot of Atlanta v. Garden Cities Corp., 137 Ga. App. 238 (223 SE2d 273); Medical Personnel Pool v. Middlebrooks, 133 Ga. App. 148 (210 SE2d 372).

Appeal remanded with direction.


Bell, C. J., and Clark, J., concur.

James W. Garner, for appellant.
John Lester, for appellee.